 LOCAL 450339certification of representatives to the Petitioner if selected by a ma-jority of the employees in the pooled group, which the Board in suchcircumstances finds to be appropriate for purposes of collectivebargaining.[Text of Direction of Election omitted from publication.]Local 450, International Union of Operating Engineers, AFL-CIOand C.A. Turner Construction CompanyandHinote Elec-tric Company.Case No. 39-CD-23.November 5, 1957DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged inan unfair labor practice within the meaning of paragraph (4) (D)of Section 8 (b), the Board is empowered and directed to hear anddetermine the dispute out of which such unfair labor practice shallhave arisen...."On March 20, 1957, C. A. Turner Construction Company, hereincalled Turner, filed with the Regional Director for the SixteenthRegion a charge alleging that Local 450, International Union ofOperating Engineers, AFL-CIO, herein called the Engineers, hadengaged in and was engaging in certain activities proscribed by Sec-tion 8 (b) (4) (D) of the Act. It was alleged, in substance, that,on or about March 7, 1957, and thereafter, the Engineers induced andencouraged employees of various contractors to engage in a strikeor concerted refusal to work in the course of their employment withan object of forcing Hinote Electric Company, herein called Hinote,to assign the work of operating an A-frame winch truck used in theerection of an electrical substation for The Texas Company, at itsPort Arthur, Texas, refinery, to members of he Engineers insteadof to members of Local No. 479, International Brotherhood of Elec-tricalWorkers, AFL-CIO, herein called the Electricians.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charge and on March 28, 1957, duly issuedand served on all parties a notice of charge filed and notice of hear-ing.A hearing was held before Edwin Youngblood, hearing officer,on May 14 and 15 and June 4, 1957. All parties appeared at thehearing' and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence bearing on the1The Southeast Texas Chapter of the National Electrical Contractors Association,hereincalled the Intervenor, intervened at the hearing.119 NLRB No. 44. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDissues.The rulings of the hearing officer made at the hearing arefree from prejudicial error and are hereby affirmed 2Briefs werefiled by the Engineers, Electricians, and by Hinote and the Intervenor.Upon the entire record, the Board finds : 31.Turner and Hinote are engaged in commerce within the meaningof the Act.2.Local 450, International Union of Operating Engineers, AFL-CIO, and Locals 390 and 479, International Brotherhood of ElectricalWorkers, AFL-CIO, are labor organizations within the meaningof the Act.3.A dispute exists as follows :The FactsIn March 1957, Hinote was engaged as a prime contractor in theconstruction of an electrical substation at the Port Arthur, Texas, re-finery of The Texas Company.Hinote was also performing otherservices elsewhere on the refinery premises as a subcontractor.On orabout March 4, Hinote requested Local 390 of the Electricians to refera lineman for employment.The Electricians referred journeymanlineman Bob Crisp, a member of its Local 479, whom Hinote hired todo lineman work and to operate an A-frame winch truck in connectiontherewith 4A few days later Musgrove, business agent of the Engi-neers, contacted Rivet, manager of Hinote's Port Arthur branch, andasked him to remove the truck from the job because it was engaged inengineers' work.Rivet replied that the truck was being used in con-nection with electrician's work and referred Musgrove to the Elec-tricians for discussion of the matter.'Crisp continued to operate thetruck on the job.Musgrove also brought the matter to the attentionof Eisler, assistant superintendent of The Texas Company, statingthat "the operation of the truck should be handled with operatingengineers and not an electrician," that the truck "was not a line gangtruck used by electricians, but was a winch truck used by engineers,"and that "there should be an operating engineer on that type oftruck."Musgrove further stated "his men were dissatisfied due to the2The hearing officer referredto the Boardthe Respondent'smotion to quash the noticeof hearing.For reasons given hereinafter, the motion to quash is denied.8 Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Leedom and Members Murdock and Rodgers].' The truckis a 1-ton vehicle with a cab,a winch,2 toolboxes mounted on the sides, anda stiff-leg A-frame.Hinote'sassignment of the operationof the truckto a lineman forwork on the substation would appearto have beenwithin the contemplation of the agree-ment between Local 390 of the Electricians and the Sabine Division of the Southeast TexasChapter ofthe National Electrical ContractorsAssociation.The Association is hereincalledNECA.This agreement is binding on Hinote because of its membership in theIntervenor and representationby the Intervenorfor bargaining purposes.5 Contrary to the Engineers,it is clear,and we find,that this conversation occurred beforethe work stoppage. LOCAL 450341fact that electricians were operating that truck."The record revealsthat the Engineers thereafter instructed its stewards on the refinerypremises towithdraw the engineers from their jobs, and the stewardsdid withdraw the engineers as instructed.Thus witness Barling, anemployee of Turner, testified credibly that he was present at and hearda conversation between job stewards at which the steward on the RileyStoker job stated he had instructions from Musgrove to pull the engi-neersfrom their jobs, that Shepherd, the steward for Turner, tele-phoned Musgrove and received confirmation of the instructions, andthat he saw Shepherd stop the engineers on his job from working, tell-ing them "he had orders to knock them off over the winch truck deal,over the electrician driving the winch truck."During the aforesaidconversation the Riley Stoker steward stated : "The American Bridgeis allgoing and everybody else is supposed to go."On or about March 7, all engineers employed by the various con-tractors at the refinery, including Turner, Trotti, and Thompson,American Bridge Division of the U. S. Steel Company, and RileyStoker Company, walked off their jobs. They remained away fromtheir jobs until approximately March 22.Hinote employed no engi-neers.Comeaux, superintendent for Turner, testified that Musgroveascribed the reason for the walkout as "they couldn't stand to see thewinch truck being operated by the electricians."On or about March15,Musgrove again communicated with Rivet and asked him "to getthe truck off of the job, it was engineers' work...."The dispute concerning operation of the truck was submitted to theNational Joint Board for Settlement of Jurisdictional Disputes, here-in called the Joint Board, by Maloney, general president of the En-gineers.The Engineers and the Electricians appeared at the hear-ing, the latter, however, contesting the Joint Board's jurisdiction toconsider the dispute.Hinote was requested by the Joint Board tosubmit information but declined to do so.Neither the Intervenor norNECA participated.By letter dated April 16, 1957, the Joint Board made the followingaward : 8At its meeting April 12, 1957, the Joint Board considered thejurisdictional dispute between the International Union of Oper-ating Engineers and the International Brotherhood of ElectricalWorkers, Texas Company Refinery Power Plant job, Port Ar-thur, Texas, Riley Stoker Company contractor, Hinote ElectricCompany subcontractor.The Joint Board voted to make the following job decision: TheA-frame winch truck used to erect substation or switchyard steel6No appeal was taken from the award by the Electricians. 342DECISIONSOF NATIONAL LABOR RELATIONS BOARD(sic) on the construction project site should be assigned to Oper-ating Engineers.This action of the Joint Board was predicated upon particularfacts and evidence before it regarding this dispute and shall beeffective on this particular job only.Very truly yours,(Signed)JOHN T. DUNLOP,Chairman.Hinote wasadvised of the Dunlop award, but refused to change itsoperations as a result.It continued to use thesame electrician tooperate thetruck.At the time of the hearing, work was still inprogress.Contentions of the PartiesThe Engineers argues, in effect : (1) Its conduct did not constitutea violation of Section 8 (b) (4) (D) of the Act because no demandwas made that the work of operating the truck be assigned to theEngineers instead of the Electricians; and (2) the parties to the dis-pute have agreed upon methods for the voluntary adjustment of thedispute within the meaning of the Act, and the dispute is now, in fact,adjusted by the award of the Joint Board.7The Electricians, Hinote,and the Intervenor argue, in substance, that the clear intent of theEngineers' conduct was to force or require Hinote to assign the workof operating the truck to the Engineers instead of the Electricians;that the assignment of the work was Hinote's prerogative, and, inaddition, supported by the agreement referred to,supra,and by customof contractors in the area; and that the Joint Board lacked jurisdictionto entertain the dispute and make an award, if, in fact, it ever reallydid make an award as to the particular matter herein involved.Applicability of the StatuteIn this proceeding under Section 10 (k) of the Act, the Board isrequired to find there is a reasonable cause to believe that Section 8(b) (4) (D) has been violated before proceeding with a determinationof the dispute out of which the alleged unfair labor practice hasarisen.As heretofore noted, the Engineers contends that its conduct doesnot constitute a demand for the assignment of any particular work,and there is, therefore, lacking an essential element to a finding ofreasonable cause to believe that Section 8 (b) (4) (D) has been vio-lated, namely, the existence of a work assignment dispute.This con-tention is grounded upon the alleged absence of an express oral or7The Engineers asserts no Board order or certification,or contract claim for the workin dispute or as justification for its activities. LOCAL 450343written demand that the work of operating the the truck be trans-ferred from the Electricians to the Engineers.However, it does not.follow that there was no demand for a reassignment of work becausethe demand was not spelled out in so many words.8 Indeed, the nature,of the controversy is revealed by the fact that the Engineers saw fitto submit the dispute to the Joint Board.For such submission wastantamount to an acknowledgment that there existed a work assign-iment dispute rather than a mere question of whether a winch truckwas rightfully on the job.Moreover, the Joint Board appears tohave had no doubt that the Engineers was submitting a work contro-versy, judging from the tenor of its award of April 16, 1957. Inaddition, the demands upon Hinote for removal of the truck becauseEngineers' work was involved are implicitly demands to resolve the'dispute by replacing the electrician operating the truck with an engi-neer inasmuch as Hinote had to use an A-frame winch truck in itswork.Further,Musgrove's statement to Eisler that "there shouldbe an operating engineer on that type of truck" coupled with hisLreference to dissatisfaction among the engineers can only be inter-preted as a demand for work reassignment. Similarly, the work:stoppages of the Engineers employed by the various contractors, real-isticallyviewed, constitute a demand that The Texas Companyresolve the dispute by bringing pressure to bear on Hinote to replacethe electrician with an engineer.Accordingly, we find that there-exists a controversy with respect to the assignment of work to anyof the Employer's employees. It is also clear from the testimony ofBarling, above, that there has been inducement of employees to engagein a strike to force the assignment of work herein to the Engineers.As heretofore noted, the Engineers further contends the parties'have agreed upon methods for the voluntary adjustment of the dis-As to Hinote, the Engineers'position is that Hinote is bound by the award of the Joint Board be-cause of its membership in NECA. As to the Electricians, it arguesthat the award is binding because the Electricians is a party to theJoint Board.Hinote and the Intervenor contend there has never beenan adjustment of the dispute because NECA had no authority to bindHinote to an award of the Joint Board; and, in addition, the awarddid not cover the particular job involved.The Electricians admitsthe Joint Board has authority to bind it with respect to disputes'within the Building and Construction Trades Department, but arguesthat the instant matter involves a dispute outside that department:and, therefore, the Joint Board has no jurisdiction over it.It is sufficient for the purpose of disposing of this issue that theevidence falls short of establishing that Hinote has ever submitted,8 Cf.Anning-Johnson Company,113 NLRB 1237, 1242. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDor acquiesced in the submission of, the dispute to the Joint Board oris bound by its determination? Thus, although NECA admits it wasone of the sponsors of the Joint Board, evidence is lacking that NECAwas a party to the Joint Board during the critical period, or that itpossessed authority to bind Hinote by virtue of its membership inNECA to an award of the Joint Board, and, as already shown, Hinotewas requested, but refused, to submit evidence on the dispute to theJoint Board.10Accordingly, we do not consider ourselves precludedfrom determining the dispute herein on the asserted grounds that theparties have agreed upon methods of voluntary adjustment and thatthe dispute is now adjusted."In the circumstances, we find there is reasonable cause to believethat the Engineers violated Section 8 (b) (4) (D).We further findthat the dispute involved in this proceeding is properly before us fordetermination under Section 10 (k) of the Act."Merits of the DisputeIt is well established that an employer is entitled to make workassignments free of strike pressure by a labor organization, unlessthe employer is failing to conform to an order or certification of theBoard determining the bargaining representative for employees per-forming such work, or the claimant union has an immediate or deriva-tive right under an existing contract upon which to predicate a lawfulclaim to the work in dispute.13As the Engineers has no order, certi-fication, or contract claim to the work, we find that they are not en-titled, by means proscribed by Section 8 (b) (4) (D), to force orrequire Hinote to assign the disputed work to its members.However,.s It is unnecessary for us to determine whether the Joint Board's award is controllingwith respect to the particular job herein involved or another dispute concerning a job for-which IIinote was a subcontractor of Riley Stoker Company as the award states.We also find it unnecessary to determine whether,as the Electricians claims, the dispute-involves outside linework which is not encompassed by the authority of the Joint Board.to Provisions of the constitution and bylaws of NECA do not require a finding that itpossessed authority to bind Hinote.Article I,section 3 of the bylaws of NECA provide thatit shall "speak for the electrical contracting industry as a whole and represent its interestsbefore legislative assemblies, governmental agencies and other bodies."We cannot infer-any authority from this general provision to bind Hinote to determinations of the JointBoard.11Nor do we find any merit in the Engineers' position that because the Charging Partysought to withdraw the charge herein,a request which the Regional Director denied, the,dispute should be deemed adjusted,In the light of the continued adherence of Hinoteand the unions to their respective positions such a conclusion is clearly unwarranted.12Farnsworth&Chambers Co., Inc.,111 NLRB 1307,1312 ;Bay Counties District Coun-cil of Carpenters,etc.,115 NLRB 1757, 1768.The cases of A.W. Lee,Inc.,113 NLRB947, andMeyer Furnace Company(Refrigeration and Air Conditioning Contractors As-sociation),114 NLRB 924,cited by the Engineers are distinguishable.In theLeecase, a.local union was considered bound by a determination of the Joint Board where its Inter-national Union was clearly bound and the local union had previously complied with de-cisions of the Joint Board. InMeyer Furnace Companyitwas clear there had been avoluntary submission of the dispute to the Joint Board by all the parties.18Bay Counties District Council of Carpenters,etc., supra;Farnsworth&Chambers Co.,Inc. supra. DETROIT NEWS345'we are not by this action to be regarded as "assigning" the work inquestiontoelectriciansor to any other particular group ofemployees."Determination of DisputeUpon the basis of the foregoing findings and the entire record inthis case, the Board makes the following determination of disputepursuant to Section 10 (k) of the Act.1.International Union of Operating Engineers, Local 450, AFL-CIO and its agents are not and have not been lawfully entitled toforce or require Hinote Electric Company or any other employer toassign the work in dispute to members of the Engineers rather thanto members of any other labor organization or to nonmembers of anylabor organization.2.Said Local 450 of the Operating Engineers shall, within ten (10)days from the date of this Decision and Determination, notify, inwriting, the Regional Director for the Sixteenth Region of the Na-tional Labor Relations Board, whether or not it accepts the Board's-determination of this dispute, and whether or not it willrefrain fromforcing or requiring Hinote Electric Company, by means proscribedby Section 8 (b) (4) (D) of the Act, to assign the work in disputeto members of Local 450 rather than to members of any other labororganization or to nonmembers of any labororganization.14The Engineers contends that the Board is obliged,if it finds the Engineers in viola-tion of 8 (b) (4) (D), to determine whether the work in dispute is in the work area,of the Engineers or the Electricians.In our view it is not incumbent upon us to make sucha determination.SeeDenali-McGray Construction Company,118 NLRB 109, footnote 4.The Evening News Association,d/b/a Detroit News; KnightNewspaper,Incorporated,d/b/a Detroit Free Press;DetroitTimes, Division of Hearst Publishing Company, Inc.'andInter-nationalMailersUnion,Petitioner.CaseNo. 7-RC-3335.2November 5,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Emil C. Farkas, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'lAlthough the Employers were referred to throughout this proceeding as the DetroitNews, the DetroitFree Press, andthe DetroitTimes,the record indicates that their correct'corporate names are as set forth.Accordingly,we hereby amend the names of the Em-ployers,as they appear in all formal papers,to reflect their correct corporate names.2 Originally consolidated with Cases Nos.7-RC-3336 and 3337 for purposes of hearingand thereafter severedby order ofthe hearing officer.3 International Typographical Union and Detroit Mailers Union No. 40,InternationalTypographical Union, hereinafter referred to collectively as the Intervenors or individually119 NLRB No. 46.